10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,

Vv.

PRADYUMNA SAMAL,

Defendant.

No. CR 18-214 JLR

NL
4PROPOSEB} ORDER GRANTING \.
MOTION TO WITHDRAW AS

COUNSEL

 

 

 

 

The Court, having received and reviewed the Motion to Seal Motion to Withdraw as

Counsel, and based on all of the other records and files in this matter, and good cause

appearing.

It is hereby ORDERED that the Motion to Withdraw as Counsel is GRANTED.

Qe hsler

DATED this "| _ day of Seprensber 2019.

ORDER - 1

9 eK

HONORABLE JAMES L. ROBART
UNITED STAITES DISTRICT JUDGE

LAW OFFICES OF JOHN HENRY BROWNE, P.S.
801 SECOND AVENUE, SUITE 800
SEATTLE, WASHINGTON 98104
(206) 388-0777 * FAX: (206) 388-0780

 
10

ga

12

13

14

15

16

17

18

Tg

20

ZA

22

25

24

 

 

Presented by:

s/ Emma C. Scanlan
EMMA C. SCANLAN, WSBA #37835

s/ Craig Suffian

CRAIG SUFFIAN, WSBA #52697
Attorneys for Pradyumna Samal

ORDER -2

LAW OFFICES OF JOHN HENRY BROWNE, P.S.
801 SECOND AVENUE, SUITE 800
SEATTLE, WASHINGTON 98104
(206) 388-0777 © FAX: (206) 388-0780

 
